Citation Nr: 1326257	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Oakland, California Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision the RO continued a 50 percent disability rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board videoconference hearing on his appeal, and a hearing was scheduled for June 2013.  Before the date of the hearing the Veteran contacted the RO by telephone.  He reported that he would not be able to attend the scheduled videoconference hearing.  He asked to defer the hearing and asked that he be scheduled instead for an in-person Travel Board hearing.  The Board remands the case for a Travel Board hearing to be scheduled for the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  Inform the Veteran and his representative of the date and time when the hearing is scheduled.  When the hearing is held associate a transcript of the hearing with the Veteran's file, and return the file to the Board for adjudication if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


